PER CURIAM
 The mother of Teresa Olson appeals a decree of emancipation issued pursuant to ORS 109.565. She contends that the court did not hold a second hearing as required by ORS 109.560. Respondent concedes that the court erred. When a petition for emancipation is filed under ORS 109.555, the court is required to hold a preliminary hearing within 10 days of the date of the petition. ORS 109.560(1). A second and final hearing must be held no later than 60 days after the petition is filed. ORS 109.560(2). The court essentially consolidated the two hearings over the objections of the mother. We agree that the court erred.
Reversed and remanded.